Vinje, C. J.
(dissenting). I construe paragraph 3 of sub. (3) of sec. 62.09, Stats.,'relating to cities of the fourth *207class, to mean that upon a petition of thirty per cent, being seasonably filed asking for the election of the proper officers therein specified, such officers shall be elected at the succeeding election and thereafter, until changed to apppintment by a petition of a majority of the electors and by ordinance of the council. That is what the statute says and I think that is what it means. Pursuant to its provisions there must be at least one election held where a proper petition therefor is timely filed before there can be a change to an appointive system, and likewise at least one appointment 'made where a proper petition and ordinance therefor exist before there can be a change to an elective system. There seems to be no provision for one petition superseding another without a change being effected by the first. It was ño doubt the legislative thought that in such small cities as those of the fourth class it could be safely left to the electors to choose from time to time the method best suited to their then needs, and that a choice once made was not irrevocable.
I am authorized to state that Mr. Justice Escitweiler concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on April 3, 1923.